t c memo united_states tax_court david c sylvester petitioner v commissioner of internal revenue respondent docket no filed date david c sylvester pro_se jeremy l mcpherson for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively after a concession by respondent ’ the issues for decision are whether petitioner is exempt from federal income_taxation because of his status as a member of the seneca nation whether dollar_figure of income is includable in the tax_year if petitioner is not exempt from federal income_taxation whether petitioner is entitled to claim head-of-household filing_status for whether petitioner is entitled to claim a dependency_exemption deduction under sec_151 for the tax_year with respect to his son and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated income_tax for the tax_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time that the petition was filed petitioner resided in sacramento california findings_of_fact petitioner is a member of the seneca nation the seneca nation is a member of the iroquois confederacy of the six respondent has conceded that petitioner is not liable for the addition_to_tax under sec_6651 for failure_to_file a federal_income_tax return for the tax_year - nations other members include the mohawk oneida onondaga cayuga and tuscarora nations in petitioner was employed by schindler elevator corporation schindler and was apparently later in also employed by dover elevator company dover schindler paid petitioner dollar_figure in wages for the tax_year and withheld fica_taxes from petitioner's wages but did not withhold any federal_income_tax dover paid petitioner dollar_figure in wages in dover withheld fica and dollar_figure of federal_income_tax the state of california also paid petitioner unemployment_compensation in the amount of dollar_figure in in petitioner was contacted by the internal_revenue_service irs because he had failed to file a federal_income_tax return in response to the irs letter petitioner mailed a copy of a 4-page affidavit to the irs which he had signed on date in the affidavit petitioner contended that he was exempt from paying federal_income_tax because he was a member of the seneca nation petitioner has apparently mailed a copy of this affidavit to the irs for every tax_year from to petitioner has not filed a federal_income_tax return since on date the irs mailed a letter to petitioner which stated that based on unspecified information provided by petitioner petitioner was not legally required to file a federal q4e- income_tax return for the tax_year the irs mailed similar letters to petitioner for the tax years in a notice_of_deficiency dated date respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the deficiency is based on petitioner's failure to report wage income of dollar_figure interest_income of dollar_figure and unemployment income of dollar_figure respondent calculated the deficiency based on single-filing status one personal_exemption allowance and the standard_deduction in date after the filing of the petition in this case petitioner filed his federal_income_tax return with the irs in ogden utah petitioner sought to withdraw his tax_court petition and litigate the issue of the taxability of his income in a united_states district_court ’ opinion federal_income_tax exemption petitioner contends that he is exempt from federal_income_tax based on language contained in the treaty of the six petitioner's oral motion to withdraw his tax_court petition was made at the call of the calendar on date and was denied - - nations the treaty of ghent ’ and the jay treaty petitioner further contends that he is exempt from taxation under the provisions of article sec_2 clause of the u s constitution and sec_2 of the 14th amendment to the constitution in further support of his claim of a federal_income_tax exemption petitioner also apparently contends that he was specifically hired by his employer because he is a member of the seneca nation and that this is an additional reason for exempting his wages from the federal_income_tax petitioner testified that he was hired to work high rise specifically because he was an indian o ne of the reasons why i got the job was the indians back in new york all worked high rise petitioner contends that the federal government and congress intended to exempt indians from taxation by a guarantee of total_tax exemption through several treaties made with them et al in 11_f3d_1180 3d cir affg in part and revg in part on another ground t c memo the treaty is known as the treaty of canadaigua or the treaty of the six nations nov 7_stat_44 ‘ the treaty is known as the treaty of peace and amity or the treaty of ghent dec 8_stat_218 t s the treaty is known as the treaty of amity commerce and navigation or the jay treaty nov 8_stat_116 t s -- - the taxpayer a member of the mohawk nation contended that members of the iroquois confederacy of the six nations were exempt from federal income_taxation on the basis of the same legal sources petitioner now relies on the treaty of the six nations the jay treaty the treaty of ghent and the constitution the united_states court_of_appeals for the third circuit held that neither the treaties nor the cited provisions of the constitution created a federal_income_tax exemption for members of the iroquois confederacy of the six nations this court has also specifically held that members of the seneca nation were not exempt from federal income taxes based on the same legal sources relied on by petitioner ’ nephew v commissioner tcmemo_1989_32 existing case law is clear and specific we find that petitioner is not exempt from taxation because of his status as a member of the seneca nation additionally petitioner's apparent contention that his income is somehow attributable to his status as a member of the seneca nation is vague and unsupported by the record and we find that none of petitioner's income was derived specifically u s const art i sec_2 cl and u s const amend xiv sec_2 these are the same provisions on which petitioner relies it should also be noted that the taxpayer in nephew v commissioner tcmemo_1989_32 submitted essentially the same affidavit as petitioner - directly or indirectly from the use of indian land or from services performed on indian land or related in any way to petitioner's status as a member of the seneca nation respondent is sustained on this issue we hold that petitioner is not exempt from federal income taxes either because of his status as a member of the seneca nation or because of the source of his income in this case furthermore petitioner was required to file an income_tax return for because he meets the requirements of sec_6012 bond interest_income petitioner does not question the inclusion in gross_income of wages and unemployment_compensation if he is found to be subject_to the federal_income_tax however petitioner contests the inclusion of dollar_figure of bond interest_income for the tax_year respondent determined that petitioner received dollar_figure in taxable proceeds in from a g edwards sons inc a g edwards respondent based his determination on a form 1099-b received from a g edwards at trial petitioner admitted that he received dollar_figure of bond interest but argued that the amount is this income was characterized as bond interest by petitioner and as proceeds from broker transactions by respondent --- - not properly includable in the tax_year because he did not purchase any stocks or bonds until ’ in this case petitioner does not contest the amount of income received from bond interest petitioner's sole contention is that the interest_income was not includable in income for the tax_year because he thinks that he did not purchase or own any stocks or bonds until petitioner offered to provide documentation of his contention to this court but failed to do so upon the basis of the record we find that petitioner received dollar_figure in gross_income from a g edwards for the tax_year respondent is sustained on this issue head--of-household status petitioner contends that his correct filing_status is head_of_household petitioner testified that his 13-year-old son lived with him for the entire taxable_year and both parties have stipulated that petitioner was unmarried at all times during sec_2 defines a head_of_household in pertinent part as an individual who is not married as of the end of the tax_year and who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of an unmarried son as a member of that household petitioner included the dollar_figure in the dollar_figure amount reported on line as wages salaries tips etc on his income_tax return - upon the basis of the record we find that petitioner satisfied the head_of_household filing_requirements of sec_2 we therefore hold that petitioner is entitled to file as head_of_household for the tax_year dependency_exemption deductions petitioner claimed a dependency_exemption deduction on his federal_income_tax return deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deductions claimed 503_us_79 sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 the term dependent includes a taxpayer's son over half of whose support for the calendar_year is received from the taxpayer sec_152 a petitioner testified that his son lived with him for the entire tax_year and it is clear from the record that petitioner met the support requirement of sec_152 by providing over half of his son's support for the tax_year we find that petitioner satisfied the requirements of sec_151 and therefore hold that petitioner is entitled to a dependency_exemption deduction for his son for the tax_year addition_to_tax sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or estimated quarterly tax_payments during the year do not equal the percentage of total liability required under the statute however the addition_to_tax is not imposed if the taxpayer can show that one of several statutory exceptions applies sec_6654 petitioner is a cash-method taxpayer whose tax_year is the 12-month calender year it is undisputed that he did not have any federal_income_tax liability for the tax_year additionally petitioner is a united_states citizen sec_6654 states that no addition_to_tax will be imposed for any taxable_year if a the preceding_taxable_year was a taxable_year of months b the taxpayer did not have any liability for tax for the preceding_taxable_year and c the individual was a citizen or resident_of_the_united_states throughout the preceding_taxable_year upon the basis of the record we find that petitioner meets the requirements of sec_6654 and is therefore not liable for an addition_to_tax under sec_6654 for the tax_year to reflect the foregoing decision will be entered under rule
